The State of Texas




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 19, 2014

                                   No. 04-13-00629-CR

                                      Ismael CRUZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee


                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR5658
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court